UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-7028


FRANKIE L. MCCOY, SR.,

                     Plaintiff - Appellant,

              v.

MARYLAND DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONAL
SERVICES, (“DPSCS”); GARY MAYNARD, Secretary, DPSCS; GREGG L.
HERSHBERGER, Secretary, DPSCS; COMMISSIONER STOUFFER; DAYENA
CORCORAN, Warden; LAURA ARMSTEAD, Assistant Warden; CEO
OF MARYLAND CORRECTIONAL ENTERPRISES, Shiloh; CORRECTIONAL
OFFICER BIVENS; CORRECTIONAL OFFICER NIVENS; CORRECTIONAL
OFFICER    WASHINGTON;      CORRECTIONAL    OFFICER    HENRY;
CORRECTIONAL     OFFICER     OSLES;  CORRECTIONAL     OFFICER
GATEWOOD; CORRECTIONAL OFFICER KRAMO; CORRECTIONAL
OFFICER    DAUGHTERY;      CORRECTIONAL     OFFICER   BAILEY;
CORRECTIONAL OFFICER FLIGGINS; CORRECTIONAL OFFICER
MACKALL; SOCIAL WORKER REMBRAUNDAT; SOCIAL WORKER
CARYA,

                     Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore. J.
Frederick Motz, Senior District Judge. (1:16-cv-00090-JFM)


Submitted: November 21, 2017                                Decided: November 28, 2017


Before WYNN and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.
Affirmed by unpublished per curiam opinion.


Frankie L. McCoy, Sr., Appellant Pro Se. Stephanie Judith Lane-Weber, Assistant
Attorney General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Frankie McCoy, Sr., appeals the district court’s order denying relief on his civil

action asserting claims under the Rehabilitation Act of 1973, as amended, 29 U.S.C.A.

§§ 701 to 7961 (West 2008 & Supp. 2017); the Americans with Disabilities Act, 42 U.S.C.

§§ 12101 to 12213 (2012); and 42 U.S.C. § 1983 (2012). We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. McCoy v. Md. Dep’t of Pub. Safety & Corr. Servs., No. 1:16-cv-00090-JFM (D.

Md. July 28, 2017). We grant McCoy’s motion to amend/correct his informal brief. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                              AFFIRMED




                                            3